Citation Nr: 0708378	
Decision Date: 03/21/07    Archive Date: 04/09/07

DOCKET NO.  04-32 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

N. Kroes, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1975 to May 
1981.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Manchester, 
New Hampshire, Department of Veterans Affairs (VA) Regional 
Office (RO), which, in pertinent part, denied service 
connection for a low back disorder.


FINDING OF FACT

A low back disorder, including arthritis, was not shown 
during service or within a year after service and the 
preponderance of the competent medical evidence of record is 
against a finding that any currently diagnosed low back 
disorder is related to active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated during 
active service and arthritis may not be presumed to have been 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1131, 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act (VCAA) (codified at 
38 U.S.C.A. §§ 5100, 5102- 5103A, 5106, 5107, 5126 (West 2002 
& Supp. 2006)) imposes obligations on VA in terms of its duty 
to notify and assist claimants.  When VA receives a complete 
or substantially complete application for benefits, it is 
required to notify the claimant and his representative, if 
any, of any information and medical or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2006); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Id.  

By letter dated in January 2003, which is before initial 
consideration of the claim, VA advised the veteran of the 
essential elements of the VCAA.  VA informed the veteran of 
the types of evidence needed in a claim for service 
connection.  It also told him that it would make reasonable 
efforts to help him get the evidence necessary to 
substantiate his claim for service connection, but that he 
must provide enough information so that VA could request any 
relevant records.  It told him that it was responsible for 
obtaining any evidence held by a federal government agency.  
The veteran was informed that if he had any evidence in his 
possession pertaining to the claim, he should submit it to 
VA.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements apply to all five 
elements of a service connection claim.  Those five elements 
include: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  The notice to the veteran did not include 
the last two elements; however, the Board finds no prejudice 
to the veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  As the Board concludes below that the preponderance 
of the evidence is against the veteran's claim for service 
connection, any questions as to the appropriate disability 
rating or effective date to be assigned are rendered moot.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2006).  In connection 
with the current appeal, VA has of record private medical 
records, VA treatment records, and service medical records.  
VA did not provide the veteran with an examination in 
connection with his claim for service connection for a low 
back disorder; however, the Board finds that an examination 
was not necessary to make a decision on the claim.  See 
38 U.S.C.A. § 5103A(d)(2) (West 2002).  Specifically, under 
the law, an examination or opinion is necessary to make a 
decision on the claim when there is (1) competent evidence of 
a current disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. 
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i) (2006).   

The Board does not find that the veteran's post service low 
back disorder may be associated with his active duty.  The 
service medical records show only a single report of low back 
pain, and there is no competent medical evidence of chronic 
low back pain in service.  The service medical records do 
show injuries, complaints of pain, and treatment for injuries 
to the thoracic and cervical areas of the spine (middle back 
and neck) resulting from a May 1976 in-service motorcycle 
accident.  The veteran had numerous in service examinations 
after his accident; none of these examinations showed any low 
back problems.  For example, the veteran was examined in 
December 1976 and reported that he had not had, and did not 
have, recurrent back pain and further stated that his present 
health was "excellent."  The examiner reported the veteran 
had a normal spine and other musculoskeletal parts, that 
after the veteran's accident he had been on limited duty for 
four and one half months before being returned to full duty, 
and that there was no sequelae.  The veteran's July 1978 
examination shows that the veteran reported that he had not 
had, and did not have, recurrent back pain and that he felt 
his present health was "good."  The examiner reported that 
the veteran had a normal spine and other musculoskeletal 
parts.  The veteran's January 1981 separation physical shows 
that he had a normal spine and other musculoskeletal parts.

There is of record a December 2003 private physician's report 
on which it is noted that at the time of the examination the 
veteran reported hip pain since his back injury in service.  
The physician essentially indicated that the veteran's hip 
problem was related to a low back problem for which he 
underwent surgery in 2000.  The physician also noted that 
since the veteran reported that he had hip pain since his 
back injuries in service, "it would be reasonable for the 
service to re-evaluate this connection".  The Court has held 
that a bare transcription in a medical record of the 
veteran's self-reported history, unenhanced by medical 
analysis, does not constitute competent medical evidence to 
link the veteran's current low back condition to service.  
LeShore v. Brown, 8 Vet. App. 405 (1995).  The Board has 
accorded the private physician's opinion little to no 
probative value, as the statement is clearly based upon 
history provided by the veteran, which history is not 
supported by the objective evidence of record.  See Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).     

The first showing in the record of low back problems after 
service was in early 2000, which is more than 18 years after 
the veteran's discharge from service.  Thus, there is a lack 
of evidence of continuity of symptomatology in the treatment 
records.  This is evidence against a finding that the post 
service disability "may be" associated with service.  Thus, 
to the extent that the veteran has alleged that he has had 
low back problems since service, the Board accords little to 
no probative value.  Therefore, the Board finds that the 
veteran's disability of low back disorder does not meet 
criteria to warrant a VA examination.  See id.  

For the foregoing reasons, the Board therefore finds that VA 
has satisfied its duty to notify (each of the four content 
requirements) and the duty to assist pursuant to the VCAA.  
See 38 U.S.C.A. §§ 5102 and 5103 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159(b), 20.1102 (2006); Pelegrini, supra; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
has not claimed that VA has failed to comply with the notice 
requirements of the VCAA.

II. Service Connection

The veteran asserts that he has a low back disorder caused by 
injuries he sustained while serving on active duty in the 
United States Navy.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection for a "chronic disease," such as arthritis, may 
be granted if manifest to a compensable degree within one 
year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 
1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b) (2006).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board has carefully reviewed the evidence of record and 
finds that the preponderance of the evidence is against the 
grant of service connection for a low back disorder.  A 
review of the veteran's service medical records shows only a 
single report of low back pain and no evidence of chronic low 
back pain.  The service medical records do show injuries, 
complaints of pain, and treatment for injuries to the 
thoracic and cervical areas of the spine resulting from an 
in-service motorcycle accident (for which disabilities the 
veteran is service connected); however, there is no competent 
medical evidence showing that the lumbosacral area of the 
spine was injured in any way.  Indeed, the veteran had 
numerous examinations in service after his accident; none of 
these examinations showed any low back problems.  

The veteran was examined in December 1976, months after his 
May 1976 motorcycle accident, and reported that he had not 
had, and did not have at that time, recurrent back pain, and 
further stated that his present health was "excellent."  
The examiner reported the veteran had a normal spine and 
other musculoskeletal parts, that after the veteran's 
accident he had been on limited duty for four and one half 
months before being returned to full duty, and that there was 
no sequelae.  The veteran's July 1978 examination shows that 
the veteran reported that he had not had, and did not have, 
recurrent back pain and that he felt his present health was 
"good."  The examiner reported that the veteran had a 
normal spine and other musculoskeletal parts.  The veteran's 
January 1981 separation physical shows that he had a normal 
spine and other musculoskeletal parts.  The veteran's 
injuries to his thoracic and cervical spine were noted 
multiple times in his service medical records, but there was 
no mention of any injury to his lumbosacral spine.  The Board 
gives these reports high probative value because they were 
made contemporaneously with service and for the purpose of 
medical care.  There is no competent medical evidence of 
record showing that a low back disorder manifested to a 
compensable degree within one year of the veteran's 
separation from service; therefore, it is not presumed that a 
low back disorder, including arthritis, was incurred in 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.      

Private medical records show that the veteran was diagnosed 
with a left lateral L3-L4 herniated disk and had a 
microdiskectomy in May 2000.  A February 2000 medical report 
shows that the veteran complained of left-sided low back and 
upper leg pain.  The veteran dated the possible onset to two 
weeks prior, when he was playing basketball and strained his 
back.  After the strain, the veteran reportedly went deep 
snow shoeing for two days and had increased soreness about 
his left hip.  A May 2000 pre-microdiskectomy medical report 
notes that the veteran had no chronic medical illnesses at 
that time.  

The first showing of record of low back problems after 
service was in early 2000, more than 18 years after the 
veteran's discharge from service.  This lengthy period 
without treatment is evidence against a finding of continuity 
of symptomatology, and it weighs heavily against the claim.  
See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 
1330 (Fed. Cir. 2000) (service incurrence may be rebutted by 
the absence of medical treatment of the claimed condition for 
many years after service).

Moreover, no competent medical evidence has otherwise been 
presented to show a causal nexus between the in-service 
injuries (which are not disputed) and the veteran's claim for 
a low back disorder.  The Board has considered a December 
2003 statement by a private physician indicating that the 
veteran's hip pain was related to his low back problem, and 
inferring that because the veteran reported that he had hip 
pain ever since his back injuries in service, the veteran's 
low back condition may have some connection with service.  As 
discussed above, however, such statement constitutes only a 
history provided by the veteran.  The Court has held that a 
bare transcription in a medical record of the veteran's self-
reported history, unenhanced by medical analysis, does not 
constitute competent medical evidence to link the veteran's 
current low back condition to service.  LeShore v. Brown, 8 
Vet. App. 405 (1995).  While the physician does opine that 
the hip pain is related to the veteran's back problem, the 
real opinion is simply that the veteran states he has had 
pain since service, and therefore, his problems are connected 
to service.  The service medical records are devoid of any 
record that the veteran suffered hip pain while in service.  
The veteran's separation examination shows that at that time 
he had a normal spine and other musculoskeletal parts and 
normal lower extremities.  Again, there is an 18-year gap 
between the veteran's discharge from service and a post 
service disability involving the low back.  Since this 
opinion was clearly based on the history provided by the 
veteran, and that history is not supported by the record, the 
Board gives little to no probative value to the opinion.  See 
Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 
5 Vet. App. 458 (1993); Guimond v. Brown, 6 Vet. App. 69 
(1993).

The veteran has stated that his low back problems began while 
he was in service.  The Board does not doubt the sincerity of 
the veteran's belief that he developed a low back disorder 
from injuries he sustained in service.  The veteran could 
render an opinion as to having pain, or any other common 
symptom of a low back disorder, while he was in service.  
However, as a lay person without the appropriate medical 
training and expertise, he simply is not competent to provide 
a probative opinion on a medical matter, to include the 
diagnosis of a specific disability or the origins of a 
specific disability.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992); see also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  


						
	(CONTINUED ON NEXT PAGE)



In sum, the preponderance of the competent evidence is 
against a finding of an in-service low back disorder, 
manifestation of a low back disorder within one year of 
separation of service, continuity of symptomatology 
associated with a low back disorder, and a nexus between the 
post service diagnosis of a low back disorder and service.  
Thus, service connection is denied, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. App. 
at 55.


ORDER

Entitlement to service connection for a low back disorder is 
denied.



____________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


